Title: To James Madison from Jean Antoine Joseph Fauchet, 26 August 1815
From: Fauchet, Jean Antoine Joseph
To: Madison, James


                    
                        Monsieur le Président.
                        Paris le 26 août 1815.
                    
                    J’ai l’honneur de Solliçiter votre bienveillance en faveur de Monsieur le Comte de Regnaud de St. Jean D’angely, qui Se retire dans les états de la liberté.
                    Dans tous les temps, le pays qui vous a choisi pour Son président, a été l’asile des victimes des dissenssions politiques; il a profité des erreurs de l’ancien monde, pour fonder le gouvernement le moins imparfait de la terre.
                    Après Sa patrie, c’est la contrée, que vous habitéz, qu’il faut choisir pour retraite; j’ai vu de près ce qu’il valait, et tout ce que j’ai Souffert, depuis vingt ans, Sur le continent Europeén, m’a confirmé que vous étiéz les Sages de ce monde.
                    J’ai profité, avec empressement, de l’occasion importante qui s’est présentée, de me rappeler à votre Souvenir; importante, puisque j’ai à vous recommander un homme d’un grand mérite et malheureux, dont la réputation sans doute est parvenue jusqu’à vous, et qui porte avec lui la plus puissante de toutes les recommandations.
                    Vous aviéz, il y a vingt ans, la bonté de me marquer quelqu’interêt; oserai-je vous prier de le rapeller en faveur d’un homme à qui je Suis attaché, que Son infortune et Ses talens rendent doublement cher a tous ceux qui connaissent ce qu’il vaut; le choix Seul de Son asile dans votre patrie, lui donne des droits Sacrés à la protection de l’homme respectable qui la gouverne. Daignéz agreér, Monsieur le Président, l’hommage du profond

respect, avec lequel j’ai l’honneur d’être, Votre très humble et trés obéissant Serviteur.
                    
                        
                            Jn. Fauchet
                        
                    
                 
                    CONDENSED TRANSLATION
                    Asks JM’s kind attention to Regnauld de Saint-Jean-d’Angély, who is retiring to the states of liberty. The United States has always been the asylum for victims of political dissensions; in founding the least imperfect government on earth, it has profited from the old world’s mistakes. After one’s own country, it is JM’s that one must choose for a retreat. Fauchet saw its value at close range, and his twenty years of suffering in Europe have confirmed his opinion that JM and his colleagues were the world’s sages. Has enthusiastically seized this important opportunity to recall himself to JM’s memory—important because he is recommending a man of great merit and misfortune, whose reputation JM no doubt knows, and who carries with him the most powerful of all recommendations. JM was so good as to show some interest in Fauchet twenty years ago; dare he ask JM to remember this in favor of a man to whom Fauchet is attached, whose misfortune and talents render him doubly dear to all who know his worth? D’Angely’s decision to seek asylum in JM’s country, of itself, gives him sacred rights to the protection of the man who governs it.
                